Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art has been found to anticipate or render obvious the presently claimed subject matter. Specifically, none of the prior art of record discloses 
the electronic assembly  comprising the specified electronic package and having  the interposer assemblies with the cable modules on the their tops, these components being supported the by the respective carrier assemblies which are separately remobable  from the electronc package (cl. 1)
the plurality of the carrier assemblies supporting  the specifically configured the  interposer assemblies with the cable modules on the their tops, the respective carrier assemblies being  separately remobable  from the electronc package (cl. 14)
the communication system comprising the host circuit board having an upper surface, the host circuit board including board contacts; a socket connector mounted to the upper surface, the socket connector being coupled to the electronic assembly as claimed in cl. 1 (cl. 19)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								6/1/22